Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The applicant elected claims 1-21 with traverse in a reply dated 11/23/2020.  However, the applicant did not actually provide any reasoning behind the traversal and merely provided a statement that the restriction was traversed.  According to US patent practice, this is properly treated as an election without traverse. Therefore the examiner acknowledges the applicants’ election of claims 1-21 WITHOUT TRAVERSE in a reply dated 11/23/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 8 recites the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation "the second and third elongation" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-4, 9-10, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Covelli et al. (USPGPub 2011/0041232).
	Regarding claim 1, Covelli teaches depositing an elastomeric layer on a base textile [0044] followed by drying [0039] wherein additional layers may also be applied [0043] wherein the final product may be heated in an oven to dry and cure the coating [0066].
	Regarding claim 3, it is not presumed that the operations for laying down layers of Covelli are done at random and they are done in a “desired” manner.  Otherwise if the steps were not “desired” then they would not be performed. As such the gradient and elongation direction qualities of the invention of Covelli are presumed to be desirable to Covelli.
	Regarding claim 4, the elastomeric products of Covelli would inherently expand in multiple directions, each direction having its own qualities which could be the same or different than in other directions.
	Regarding claims 9-10, the elastomers of Covelli are polymers that may be applied by printing [0044][0066].
	Regarding claim 12, Covelli teaches drying conditions meeting the limitations of the current claims [0062].

	Regarding claim 14, the patterns of the prior art necessarily have a 3-dimensional quality and therefore meet the limitations of the claims. It should be noted that the claims do not define a specific pattern or thickness.
	Regarding claim 15, Covelli teaches using 100% cotton [0036].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5-8, 13 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covelli et al. (USPGPub 2011/0041232).
Regarding claim 2, the teachings of Covelli are as shown above. Covelli fails to necessarily teach coating a third layer onto the substrate in question.  However, Covelli as cited above teaches the use of multiple layers and further notes that more layers may be used in his invention to provide “additional support” [0033]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to determine a number of layers necessary to provide adequate support as guided by Covelli.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Regarding claim 5, the teachings of Covelli are as shown above.  Covelli fails to teach a specific shape of his patterns of materials provided.  However, it is noted that Covelli provides varied shapes and any variation of that shape is merely a change in shape of the prior art shape wherein the Court has long held that in the absence of a new and unexpected result arising from a newly provided product shape, the newly provided shape is insufficient to overcome a prima facie case of obviousness provided based on the prior art shape. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 6-7, the teachings of Covelli are as shown above.  Covelli teaches wherein the coating “may be added to different areas of the article”.  However, Covelli is silent as to when baking 
Regarding claim 8, the teachings of Covelli are as shown above. Covelli fails to teach the time and temperature range of the current claims for the heating operation.  However, the examiner is taking Official Notice to inform the applicant that it is generally known in drying and many fields that drying time can be varied in order to use modified drying temperatures or vice versa wherein varied temperatures may be used in order to alter drying times.  Therefore in the absence of criticality of the particular time and temperature range of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the drying time or temperature of the operation of Covelli in order to control the other variable present.
Regarding claim 16-19, the teachings of Covelli are as shown above.  Covelli fails to teach where in the processing that the fabric used may be cut, although Covelli does teach that the fabric is cut.  However, given a limited number of possibilities, (i.e. cutting and joining fabric before or after coating) wherein each outcome would be predictable and presumably successful in nature it would have been “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to perform either in the operation of Covelli. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396
Regarding claims 20 and 21, Covelli teaches making shirts support garments.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covelli et al. (USPGPub 2011/0041232) in view of McCue et al. (US5156089).
Regarding claim 11, the teachings of Covelli are as shown above.  Covelli teaches the use of printing on fabric but fails to teach the use of capillary film screen printing.  However, McCue teaches that the use of capillary screen printing in particular is known to be used in the fabric coating field. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the capillary screen printing of McCue in the invention of Covelli as a use of a known technique in a similar field for a similar purpose to yield predictable results.
Conclusion



	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J BOWMAN/Examiner, Art Unit 1717